DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 4, 6-8, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US 2020/0412153).

Per claim 1, Matsumura teaches an apparatus for detecting an abnormality in a battery, the apparatus comprising:
a voltage sensor configured to detect voltages of a plurality of battery cells in a battery; and a controller configured to receive the voltages detected by the voltage sensor, and to determine whether the plurality of battery cells are abnormal on the basis of voltage changes with respect to charge amounts of the plurality of battery cells during charging of the battery (During a battery charge, a battery manager 1108 is configured to monitor a voltage change of a plurality of battery cells 1102 (Fig. 11; ¶76-78).  Furthermore, a rate of change of the charging voltage versus a state of charge is monitored and compared with a reference slope to determine if an abnormality has occurred, such as the presence of lithium plating (¶37)).

Per claim 4, Matsumura teaches the apparatus according to claim 1, wherein the controller is configured to: generate profiles with respect to relationships between charge amounts and voltages of the plurality of battery cells during charging of the battery; analyze the profiles; and determine a battery cell of the plurality of battery cells having a magnitude of voltage change with respect to a charge amount which is less than a preset reference value as an abnormal battery cell (If the monitored slope of the battery charging voltage versus a state of charge is less than the reference slope value, lithium plating is detected (¶37)).

Per claim 6, Matsumura teaches the apparatus according to claim 1, wherein: the controller is configured to cut off an electrical connection between the battery and a charger upon determining that an abnormality has occurred in at least one battery cell of the plurality of battery cells, and the charger is configured to supply charging power to the battery (A battery charge current is stopped when the monitored slope of the battery charging voltage is less than the reference slope value (¶37)).

Per claim 7, Matsumura teaches the apparatus according to claim 1, wherein the controller is configured to warn a vehicle including the battery or a driver of the vehicle about the occurrence of the battery abnormality upon determining that the abnormality has occurred in at least one battery cell of the plurality of battery cells (A notification is sent to the user regarding the presence of lithium plating (¶37)).

Per claim 8, Matsumura teaches a method for detecting an abnormality in a battery, the method comprising: 
receiving, by a controller, voltages of a plurality of battery cells from a voltage sensor during charging of the battery; generating, by the controller, profiles with respect to relationships between charge amounts and voltages of the plurality of battery cells; analyzing, by the controller, voltage changes with respect to charge amounts of the plurality of battery cells using the generated profiles; and determining, by the controller, whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results (During a battery charge, a battery manager 1108 is configured to monitor a voltage change of a plurality of battery cells 1102 (Fig. 11; ¶76-78).  Furthermore, a rate of change of the charging voltage versus a state of charge is monitored and compared with a reference slope to determine if an abnormality has occurred, such as the presence of lithium plating (¶37)).

Per claim 11, Matsumura teaches the method according to claim 8, wherein determining whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results comprises: determining, by the controller, a battery cell of the plurality of battery cells having a magnitude of voltage change with respect to a charge amount which is less than a preset reference value as an abnormal battery cell (If the monitored slope of the battery charging voltage versus a state of charge is less than the reference slope value, lithium plating is detected (¶37)).

Per claim 13, Matsumura teaches the method according to claim 8, further comprising: cutting off, by the controller, an electrical connection between the battery and a charger upon determining that an abnormality has occurred in at least one battery cell of the plurality of battery cells, wherein the charger is configured to supply charging power to the battery (A battery charge current is stopped when the monitored slope of the battery charging voltage is less than the reference slope value (¶37)).

Per claim 14, Matsumura teaches the method according to claim 8, further comprising: warning, by the controller, a vehicle including the battery or a driver of the vehicle about an occurrence of a battery abnormality upon determining that an abnormality has occurred in at least one battery cell of the plurality of battery cells (A notification is sent to the user regarding the presence of lithium plating (¶37)). 


6.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2022/0229122).

Per claim 1, Lee teaches an apparatus for detecting an abnormality in a battery, the apparatus comprising:
a voltage sensor configured to detect voltages of a plurality of battery cells in a battery; and a controller configured to receive the voltages detected by the voltage sensor, and to determine whether the plurality of battery cells are abnormal on the basis of voltage changes with respect to charge amounts of the plurality of battery cells during charging of the battery (During a battery charge, a voltage variation calculation unit 220 is configured to calculate the voltage variation of each battery cell in which the state of charge is equal to or greater than a preset reference value (Fig. 2; ¶39-40).  An abnormality detection unit 240 is configured to determine that a voltage abnormality has occurred in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is calculated from the voltage variations of a plurality of battery cells, is greater than a threshold value (¶41-42)).

Per claim 2, Lee teaches the apparatus according to claim 1, wherein the controller is configured to: generate profiles with respect to relationships between charge amounts and voltages of the plurality of battery cells during charging of the battery; analyze the profiles; and determine a battery cell of the plurality of battery cells having a different voltage change with respect to a charge amount from a voltage change of other battery cells of the plurality of battery cells as an abnormal battery cell (The abnormality detection unit is configured to detect a voltage abnormality in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is a value representative of a voltage change amount of other battery cells, is greater than a threshold value (¶41-42)).

Per claim 3, Lee teaches the apparatus according to claim 1, wherein the controller is configured to: generate profiles with respect to relationships between charge amounts and voltages of the plurality of battery cells during charging of the battery; analyze the profiles; and determine a battery cell of the plurality of battery cells having a voltage change different from an average of voltage changes with respect to charge amounts of the plurality of battery cells by a preset reference value or more as an abnormal battery cell (An abnormality detection unit 240 is configured to determine that a voltage abnormality has occurred in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is calculated from the voltage variations of a plurality of battery cells, is greater than a threshold value (¶41-42)).

Per claim 8, Lee teaches a method for detecting an abnormality in a battery, the method comprising: 
receiving, by a controller, voltages of a plurality of battery cells from a voltage sensor during charging of the battery; generating, by the controller, profiles with respect to relationships between charge amounts and voltages of the plurality of battery cells; analyzing, by the controller, voltage changes with respect to charge amounts of the plurality of battery cells using the generated profiles; and determining, by the controller, whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results (During a battery charge, a voltage variation calculation unit 220 is configured to calculate the voltage variation of each battery cell in which the state of charge is equal to or greater than a preset reference value (Fig. 2; ¶39-40).  An abnormality detection unit 240 is configured to determine that a voltage abnormality has occurred in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is calculated from the voltage variations of a plurality of battery cells, is greater than a threshold value (¶41-42)).

Per claim 9, Lee teaches the method according to claim 8, wherein determining whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results comprises: determining, by the controller, a battery cell of the plurality of battery cells having different voltage change with respect to a charge amount from those of other battery cells of the plurality of battery cells as an abnormal battery cell (The abnormality detection unit is configured to detect a voltage abnormality in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is a value representative of a voltage change amount of other battery cells, is greater than a threshold value (¶41-42)).

Per claim 10, Lee teaches the method according to claim 8, wherein determining whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results comprises: determining, by the controller, a battery cell of the plurality of battery cells having a voltage change different from an average of voltage changes with respect to charge amounts of the plurality battery cells by a preset reference value or more as an abnormal battery cell (An abnormality detection unit 240 is configured to determine that a voltage abnormality has occurred in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is calculated from the voltage variations of a plurality of battery cells, is greater than a threshold value (¶41-42)).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being obvious in view of Matsumura and Lee.

Per claim 2, Matsumura does not explicitly teach the apparatus according to claim 1, wherein the controller is configured to: generate profiles with respect to relationships between charge amounts and voltages of the plurality of battery cells during charging of the battery; analyze the profiles; and determine a battery cell of the plurality of battery cells having a different voltage change with respect to a charge amount from a voltage change of other battery cells of the plurality of battery cells as an abnormal battery cell.
In contrast, Lee teaches a battery diagnosis apparatus comprising an abnormality detection unit configured to detect a voltage abnormality in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is a value representative of a voltage change amount of other battery cells, is greater than a threshold value (¶41-42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Matsumura such that an abnormal battery cell is detected when a battery cell of the plurality of battery cells has a different voltage change with respect to a charge amount from a voltage change of other battery cells of the plurality of battery cells.  One of ordinary skill would make such a modification for the purpose of identifying battery cells having anomalous voltage variations (Lee; ¶42).

Per claim 3, Matsumura does not explicitly teach the apparatus according to claim 1, wherein the controller is configured to: generate profiles with respect to relationships between charge amounts and voltages of the plurality of battery cells during charging of the battery; analyze the profiles; and determine a battery cell of the plurality of battery cells having a voltage change different from an average of voltage changes with respect to charge amounts of the plurality of battery cells by a preset reference value or more as an abnormal battery cell.
In contrast, Lee teaches a battery diagnosis apparatus comprising an abnormality detection unit configured to detect a voltage abnormality in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is calculated from the voltage variations of a plurality of battery cells, is greater than a threshold value (¶41-42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Matsumura such that an abnormal battery cell is detected when a battery cell of the plurality of battery cells has a voltage change different from an average of voltage changes with respect to charge amounts of the plurality of battery cells by a preset reference value or more.  One of ordinary skill would make such a modification for the purpose of identifying battery cells having anomalous voltage variations (Lee; ¶42).

Per claim 9, Matsumura does not explicitly teach the method according to claim 8, wherein determining whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results comprises: determining, by the controller, a battery cell of the plurality of battery cells having different voltage change with
respect to a charge amount from those of other battery cells of the plurality of battery cells as an abnormal battery cell.
In contrast, Lee teaches a battery diagnosis apparatus comprising an abnormality detection unit configured to detect a voltage abnormality in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is a value representative of a voltage change amount of other battery cells, is greater than a threshold value (¶41-42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Matsumura such that an abnormal battery cell is detected when a battery cell of the plurality of battery cells has a different voltage change with respect to a charge amount from a voltage change of other battery cells of the plurality of battery cells.  One of ordinary skill would make such a modification for the purpose of identifying battery cells having anomalous voltage variations (Lee; ¶42).

Per claim 10, Matsumura does not explicitly teach the method according to claim 8, wherein determining whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results comprises: determining, by the controller, a battery cell of the plurality of battery cells having a voltage change different from an average of voltage changes with respect to charge amounts of the plurality battery cells by a preset reference value or more as an abnormal battery cell.
In contrast, Lee teaches a battery diagnosis apparatus comprising an abnormality detection unit configured to detect a voltage abnormality in a corresponding battery cell when the difference between an individual voltage variation and an average voltage variation, which is calculated from the voltage variations of a plurality of battery cells, is greater than a threshold value (¶41-42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Matsumura such that an abnormal battery cell is detected when a battery cell of the plurality of battery cells has a voltage change different from an average of voltage changes with respect to charge amounts of the plurality of battery cells by a preset reference value or more.  One of ordinary skill would make such a modification for the purpose of identifying battery cells having anomalous voltage variations (Lee; ¶42).


9.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious in view of Matsumura and Ukumori et al. (US 2020/0225292 – hereinafter “Ukumori”).

Per claim 5, Matsumura does not explicitly teach the apparatus according to claim 1, wherein the controller is configured to: calculate "dQ/dV" by differentiating charge amounts according to voltages of the plurality of battery cells during charging of the battery; and determine a battery cell having a "dQ/dV" value greater than a preset reference value in a preset voltage range as an abnormal battery cell, wherein Q is a charge amount of each battery cell of the plurality of battery cells and V is a voltage of each battery cell of the plurality of battery cells.
In contrast, Ukumori teaches a battery estimation device comprising a controller that is configured to acquire a dQ/dV value at a time of charge of a battery and determine deterioration of the battery when the dQ/dV value is greater than a threshold (¶223).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Matsumura such that a dQ/dV value is calculated and used to determine battery cell abnormality.  One of ordinary skill would make such a modification for the purpose of identifying deteriorated battery cells (Ukumori; ¶223).

Per claim 12, Matsumura does not explicitly teach the method according to claim 8, wherein determining whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results comprises: calculating, by the controller, "dQ/dV" by differentiating charge amounts according to voltages of the plurality of battery cells during charging of the battery; and determining, by the controller, a battery cell of the plurality of battery cells having a "dQ/dV" value greater than a preset reference value in a preset voltage range as an abnormal battery cell, wherein Q is a charge amount of each battery cell of the plurality of battery cells and V is a voltage of each battery cell of the plurality of battery cells.
 In contrast, Ukumori teaches a battery estimation device comprising a controller that is configured to acquire a dQ/dV value at a time of charge of a battery and determine deterioration of the battery when the dQ/dV value is greater than a threshold (¶223).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Matsumura such that a dQ/dV value is calculated and used to determine battery cell abnormality.  One of ordinary skill would make such a modification for the purpose of identifying deteriorated battery cells (Ukumori; ¶223).



10.	Claims 4, 6-7, 11, and 13-14 are rejected under 35 U.S.C. 103 as being obvious in view of Lee and Matsumura.

Per claim 4, Lee does not explicitly teach the apparatus according to claim 1, wherein the controller is configured to: generate profiles with respect to relationships between charge amounts and voltages of the plurality of battery cells during charging of the battery; analyze the profiles; and determine a battery cell of the plurality of battery cells having a magnitude of voltage change with respect to a charge amount which is less than a preset reference value as an abnormal battery cell.
In contrast, Matsumura teaches a battery degradation detection device comprising a controller that is configured to monitor the slope of a battery charging voltage versus a state of charge, wherein, if the monitored slope is less than the reference slope value, lithium plating is detected (¶37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lee such that an abnormal battery cell is detected when the magnitude of a battery voltage change with respect to a charge amount which is less than a preset reference value.  One of ordinary skill would make such a modification for the purpose of identifying lithium plated battery cells (Matsumura; ¶37).

Per claim 6, Lee does not explicitly teach the apparatus according to claim 1, wherein: the controller is configured to cut off an electrical connection between the battery and a charger upon determining that an abnormality has occurred in at least one battery cell of the plurality of battery cells, and the charger is configured to supply charging power to the battery.
In contrast, Matsumura teaches a battery degradation detection device comprising a controller that is configured to stop a battery charge current when a monitored slope of a battery charging voltage is less than a reference slope value (¶37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lee such that a battery charge current is halted when an abnormal battery cell is detected.  One of ordinary skill would make such a modification for the purpose of performing a remedial operation in response to a detected abnormal battery cell (Matsumura; ¶37).

Per claim 7, Lee does not explicitly teach the apparatus according to claim 1, wherein the controller is configured to warn a vehicle including the battery or a driver of the vehicle about the occurrence of the battery abnormality upon determining that the abnormality has occurred in at least one battery cell of the plurality of battery cells.
In contrast, Matsumura teaches a battery degradation detection device comprising a controller that is configured to send a notification to a user regarding the presence of lithium plating when a monitored slope of a battery charging voltage is less than a reference slope value (¶37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lee such that a notification is sent to a user when an abnormal battery cell is detected.  One of ordinary skill would make such a modification for the purpose of alerting a user of a detected abnormal battery cell and corrective actions that are performed in response to the detected abnormal battery cell (Matsumura; ¶37).

Per claim 11, Lee does not explicitly teach the method according to claim 8, wherein determining whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results comprises: determining, by the controller, a battery cell of the plurality of battery cells having a magnitude of voltage change with respect to a charge amount which is less than a preset reference value as an abnormal battery cell (If the monitored slope of the battery charging voltage versus a state of charge is less than the reference slope value, lithium plating is detected (¶37)).
In contrast, Matsumura teaches a battery degradation detection device comprising a controller that is configured to monitor the slope of a battery charging voltage versus a state of charge, wherein, if the monitored slope is less than the reference slope value, lithium plating is detected (¶37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Lee such that an abnormal battery cell is detected when the magnitude of a battery voltage change with respect to a charge amount which is less than a preset reference value.  One of ordinary skill would make such a modification for the purpose of identifying lithium plated battery cells (Matsumura; ¶37).

Per claim 13, Lee does not explicitly teach the method according to claim 8, further comprising: cutting off, by the controller, an electrical connection between the battery and a charger upon determining that an abnormality has occurred in at least one battery cell of the plurality of battery cells, wherein the charger is configured to supply charging power to the battery.
In contrast, Matsumura teaches a battery degradation detection device comprising a controller that is configured to stop a battery charge current when a monitored slope of a battery charging voltage is less than a reference slope value (¶37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lee such that a battery charge current is halted when an abnormal battery cell is detected.  One of ordinary skill would make such a modification for the purpose of performing a remedial operation in response to a detected abnormal battery cell (Matsumura; ¶37).

Per claim 14, Lee does not explicitly teach the method according to claim 8, further comprising: warning, by the controller, a vehicle including the battery or a driver of the vehicle about an occurrence of a battery abnormality upon determining that an abnormality has occurred in at least one battery cell of the plurality of battery cells.
In contrast, Matsumura teaches a battery degradation detection device comprising a controller that is configured to send a notification to a user regarding the presence of lithium plating when a monitored slope of a battery charging voltage is less than a reference slope value (¶37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Lee such that a notification is sent to a user when an abnormal battery cell is detected.  One of ordinary skill would make such a modification for the purpose of alerting a user of a detected abnormal battery cell and corrective actions that are performed in response to the detected abnormal battery cell (Matsumura; ¶37).


11.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious in view of Lee and Ukumori.

Per claim 5, Lee does not explicitly teach the apparatus according to claim 1, wherein the controller is configured to: calculate "dQ/dV" by differentiating charge amounts according to voltages of the plurality of battery cells during charging of the battery; and determine a battery cell having a "dQ/dV" value greater than a preset reference value in a preset voltage range as an abnormal battery cell, wherein Q is a charge amount of each battery cell of the plurality of battery cells and V is a voltage of each battery cell of the plurality of battery cells.
In contrast, Ukumori teaches a battery estimation device comprising a controller that is configured to acquire a dQ/dV value at a time of charge of a battery and determine deterioration of the battery when the dQ/dV value is greater than a threshold (¶223).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lee such that a dQ/dV value is calculated and used to determine battery cell abnormality.  One of ordinary skill would make such a modification for the purpose of identifying deteriorated battery cells (Ukumori; ¶223).

Per claim 12, Lee does not explicitly teach the method according to claim 8, wherein determining whether each battery cell of the plurality of battery cells is abnormal on the basis of analysis results comprises: calculating, by the controller, "dQ/dV" by differentiating charge amounts according to voltages of the plurality of battery cells during charging of the battery; and determining, by the controller, a battery cell of the plurality of battery cells having a "dQ/dV" value greater than a preset reference value in a preset voltage range as an abnormal battery cell, wherein Q is a charge amount of each battery cell of the plurality of battery cells and V is a voltage of each battery cell of the plurality of battery cells.
 In contrast, Ukumori teaches a battery estimation device comprising a controller that is configured to acquire a dQ/dV value at a time of charge of a battery and determine deterioration of the battery when the dQ/dV value is greater than a threshold (¶223).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Lee such that a dQ/dV value is calculated and used to determine battery cell abnormality.  One of ordinary skill would make such a modification for the purpose of identifying deteriorated battery cells (Ukumori; ¶223).


Pertinent Prior Art
12.	LePort et al. – US 2014/0152259
	This document discloses a battery management system wherein a log is stored comprising, in particular, the dV/dQ values of all bricks of an energy storage system.  Said log may be sent to a data center for monitoring and processing (¶67).


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852